Case 9:19-cv-80500-RLR Document 12 Entered on FLSD Docket 05/30/2019 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                         Case No.: 19-80500-CIV-ROSENBERG/REINHART

    LOUIS DIFRANCO

       Plaintiff,

    -vs-

    OCWEN LOAN SERVICING, LLC,

      Defendant.
                                                  /

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

           COMES NOW the Plaintiff, LOUIS DIFRANCO, by and through his undersigned counsel,

 pursuant to Rule 41(a)(1)(A)(i), Federal Rules of Civil Procedure, and hereby dismisses this action

 without prejudice.

           DATED this 30th day of May, 2019.

                                               Respectfully submitted,

                                               /s/David P. Mitchell_
                                               David P. Mitchell, Esq.
                                               Florida Bar No. 067249
                                               MANEY & GORDON, P.A.
                                               101 East Kennedy Blvd., Suite 1700
                                               Tampa, Florida 33602
                                               Telephone: (813) 221-1366
                                               Fax: (813) 223-5920
                                               David@MitchellConsumerLaw.com
                                               Counsel for Plaintiff
